Case 1:19-cr-00156-MAD Document 144 Filed 08/13/21 Page 1 of 1

                                                        U.S. DISTRICT COURT – N.D. OF N.Y.

                                                                 FILED
                                                            Aug 13 - 2021

                                                           8        37
                                                        AT___O’CLOCK___MINUTES
                                                              John M. Domurad, Clerk




   8/13/2021
